DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuno et al. (“Okuno”) (US 2020/0125196 A1).
Regarding claim 1, Okuno discloses a display device (display device 1, fig. 4);
a light-emitting element (a light emitting element (OLED) 220, para. 0041);
an encapsulation layer covering the light-emitting element, the encapsulation layer including an organic layer having a dielectric constant and a first thickness (the ; the dielectric constant of the entire encapsulation layer, para. 0067 and the thickness (distance in the Z direction) of the encapsulation layer 300, para. 0039);
an input-sensing layer facing the light-emitting element with the encapsulation layer therebetween (the pixel electrode layer 200, the encapsulation layer 300, the touch buffer layer 400 and the touch sensor layer 500 sequentially stacked on the substrate 100, para. 0040); and
an organic dielectric layer between the encapsulation layer and the input- sensing layer (the pixel electrode layer 200, the encapsulation layer 300, the touch buffer layer 400 and the touch sensor layer 500 sequentially stacked on the substrate 100, para. 0040),
wherein the organic dielectric layer which is between the encapsulation layer and the input-sensing layer has a second thickness which is smaller than the first thickness of the organic layer of the encapsulation layer (it is possible to reduce the thickness of the touch buffer layer 400 in a range where the capacitance of the touch buffer layer 400 is allowable, para. 0057).
Regarding claim 2, Okuno discloses the organic dielectric layer has a dielectric constant which is smaller than the dielectric constant of the organic layer of the encapsulation layer, and the dielectric constant of the organic dielectric layer which is  (the dielectric constant of the touch buffer layer 400 varies depending on the content of the hollow particles 405, para. 0045).
Regarding claim 3, Okuno discloses a ratio of the second thickness of the organic dielectric layer to the first thickness of the organic layer of the encapsulation layer is about 1:4 to about 1:1.5 (it is possible to reduce the thickness of the touch buffer layer 400 in a range where the capacitance of the touch buffer layer 400 is allowable, para. 0057, the ratio would be obtaining as a matter of designer’s choice).
Regarding claim 4, Okuno discloses a sum of the second thickness of the organic dielectric layer and the first thickness of the organic layer of the encapsulation layer is about 4 micrometers to about 10 micrometers (it is possible to reduce the thickness of the touch buffer layer 400 in a range where the capacitance of the touch buffer layer 400 is allowable, para. 0057, the ratio would be obtaining as a matter of designer’s choice).
Regarding claim 5, Okuno discloses the organic dielectric layer which is between the encapsulation layer and the input-sensing layer includes: an organic material, and hollow particles which are in the organic material (the touch buffer layer 400 is formed on the inorganic material layer 330. In the first aspect, the touch buffer layer 400 includes an acrylic organic material resin having relatively high transparency as a base 
Regarding claim 6, Okuno discloses the organic dielectric layer which is between the encapsulation layer and the input-sensing layer includes: an organic material, and nano-pores defined by the organic material (para. 0045).
Regarding claim 7, Okuno discloses the organic dielectric layer which is between the encapsulation layer and the input-sensing layer includes an acrylic copolymer having monomers, and 
the monomers of the acrylic copolymer includes an aromatic acrylate (the touch buffer layer 400 includes an acrylic organic material resin having relatively high transparency as a base material and further includes nano-sized hollow particles 405 in the base material, para. 0045).
Regarding claim 8, Okuno discloses the organic dielectric layer which is between the encapsulation layer and the input-sensing layer includes an organic material, and
the organic material includes an acrylic resin, an epoxy resin or a siloxane resin (the organic material may be an epoxy resin, a siloxane resin, or the like in addition to the acrylic resin, para. 0045).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Okuno in view of Lee et al. (“Lee”) (US 2019/0165074 A1).
Regarding claim 9, Okuno discloses the organic dielectric layer and the encapsulation layer (the encapsulation layer 300 and the touch buffer layer 400, para. 0040),
Okuno does not specifically disclose a first light-blocking layer between the organic dielectric layer and the encapsulation layer, and a first opening in the first light-blocking layer.
However, in a similar field of endeavor of light emitting display device, Lee discloses a first light-blocking layer is adjacent to an encapsulation layer (the first light blocking layer 401 may be disposed between the pixel defining layer 190 and the sealing layer 250, para. 0063 and the sealing layer 250 may have a thin film encapsulation structure, para. 0069) and a first opening in the first light-blocking layer (the first light blocking layer 401 has an opening 601, para. 0065).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate to the light-blocking layer as taught by Lee in the system of Okuno in order to reduce or substantially minimize (para. 0064).
Regarding claim 10, the combination of Okuno and Lee discloses a first electrode, a second electrode facing the first electrode, and an emission layer between the first electrode and the second electrode (the light emitting element 210 may include the pixel electrode 211, the light emitting layer 212, and the common electrode 213, para. 0059 of Lee), further comprising: 
a pixel-defining layer which covers edges of the first electrode, and 
a second opening in the pixel-defining layer which corresponds to the first opening in the first light-blocking layer (the pixel electrode 211 is disposed to correspond to the pixel area 500 which is defined by a pixel defining layer 190. The pixel area 500 corresponds to an opening of the pixel defining layer 190, para. 0057 of Lee). 
Regarding claim 11, the combination of Okuno and Lee discloses a second light-blocking layer facing the first light-blocking layer with the input- sensing layer therebetween (the touch sensor unit 333 includes the first electrode 311, a second light blocking layer 402, para. 0071 of Lee), and 
a third opening in the second light-blocking layer which corresponds to the second opening in the pixel-defining layer (the second light blocking layer 402 has an opening 602, para. 0074 of Lee).

the first width of the first opening in the first light-blocking layer is greater than the second width of the second opening in the pixel-defining layer, and 
the third width of the third opening in the second light-blocking layer is greater than the first width of the first opening in the first light-blocking layer (the second opening 602 may be larger than the pixel area 500, the second opening 602 may be larger than the first opening 601. In a planar view, as shown in FIG. 2, the second opening 602 at least partially surrounds the first opening 601. For example, the first opening 601 is located within the second opening 602, paras. 0074-0076 of Lee).
Regarding claim 13, the combination of Okuno and Lee discloses the input-sensing layer includes a conductive pattern corresponding to the first light-blocking layer and the second light- blocking layer (the first touch electrodes may be connected to the first electrode 311 through a contact hole of the second light blocking layer 402, para. 0078 of Lee).

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okuno in view of Lee and further in view of Kim et al. (“Kim”) (US 2019/0027547 A1).


wherein the color filter layer extends into the third opening in the second light- blocking layer.
In a similar field of endeavor of a light emitting display device, Kim discloses a color filter layer facing the input-sensing layer with the second light-blocking layer therebetween,
wherein the color filter layer extends into the third opening in the second light- blocking layer (the light shielding part BM may overlap with a boundary between the conversion parts CF1, CF2, and CF3, para. 0123, fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate to the color filter layer as taught by Kim in the system of Okuno and Lee in order to improve image quality, thus preventing light leakage phenomenon.
Regarding claim 15, Okuno discloses a display device (display device 1, fig. 4);
a light-emitting element (a light emitting element (OLED) 220, para. 0041); and 
in order from the light-emitting element: an encapsulation layer including an organic layer (the encapsulation layer 300 includes an inorganic material layer 310, an organic material layer 320 and an );
an organic dielectric layer (the pixel electrode layer 200, the encapsulation layer 300, the touch buffer layer 400 and the touch sensor layer 500 sequentially stacked on the substrate 100, para. 0040), and 
an input-sensing layer (the pixel electrode layer 200, the encapsulation layer 300, the touch buffer layer 400 and the touch sensor layer 500 sequentially stacked on the substrate 100, para. 0040).
Okuno does not specifically disclose a first light-blocking layer.
However, in a similar field of endeavor of light emitting display device, Lee discloses a first light-blocking layer is adjacent to an encapsulation layer (a second light blocking layer 402, para. 0071).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate to the light-blocking layer as taught by Lee in the system of Okuno in order to reduce or substantially minimize reflected light of the light emitting display device and may also increase the viewing angle and the luminance rate thereof.
the combination of Okuno and Lee does not specifically disclose a color filter layer.
In a similar field of endeavor of a light emitting display device, Kim discloses a color filter layer (the light shielding part BM may overlap with a .
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate to the color filter layer as taught by Kim in the system of Okuno and Lee in order to improve image quality, thus preventing light leakage phenomenon.
Regarding claim 16, the rejection for the same rationale as the rejection of claim 2.
Regarding claim 17, the rejection for the same rationale as the rejection of claim 3.
Regarding claim 18, the rejection for the same rationale as the rejection of claim 5.
Regarding claim 19, the rejection for the same rationale as the rejection of claim 6.
Regarding claim 20, the rejection for the same rationale as the rejection of claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shin et al. (US 2019/0095018) discloses a device substrate, a light-emitting element on the device substrate, an encapsulating structure on the light-emitting element, a touch structure on the encapsulating structure, an elastic insulating layer on 
 Yang et al. (US 2017/0062765 A1) discloses organic light emitting display apparatus including a substrate, a plurality of organic light emitting elements on the substrate, an encapsulation substrate covering the organic light emitting elements, and a scattering layer including a resin, and a plurality of scattering particles distributed in the resin, para. 0009).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693